                                      Marsh Law Firm PLLC
                                        P.O. Box 4668 #65135
                                     New York, NY 10163-4668
                                     Telephone: (646) 306-2145
                                      robertlewis@marshlaw.us

                                         December 7, 2018

ECF FILING

Honorable Lynn Adelman
United States District Court Judge
Eastern District of Wisconsin
362 United States Courthouse
517 East Wisconsin Avenue
Milwaukee, WI 53202


Re: Amy, Jessica and Andy v. Jeffrey W. Feldman 2:14-cv-00721-LA
Dear Judge Adelman:
        We represent all six Plaintiffs, all of whom are proceeding by pseudonym in this action
against defendant Jeffrey W. Feldman.
        We write in response to Mr. Feldman’s recent filing with the Court stating that he has
not received the settlement documents and asking for a status conference.
       We mailed Mr. Feldman the settlement documents in September, but apparently because
we included a self-addressed envelope for him to return the documents to us after signing the
Bureau of Prisons did not deliver them to Mr. Feldman.
       On December 1, 2018, I again posted the settlement documents to Mr. Feldman, this time
without the self-addressed enveloped.
       As does Mr. Feldman, Plaintiffs remain committed to the settlement agreement reached
with the Court’s assistance. We are hopeful that Mr. Feldman will receive the settlement
documents soon.
       In light of the foregoing, we do not believe a status conference is needed at this time.


                                              Very truly yours,
                                              Marsh Law Firm PLLC

                                                 1

          Case 2:14-cv-00721-LA Filed 12/07/18 Page 1 of 2 Document 94
                                     /s/ Robert Y. Lewis
                                     By Robert Y. Lewis


                                     Carol L. Hepburn, P.S.
                                     /s/ Carol L. Hepburn
                                     By: Carol L. Hepburn


Cc: Jeffery Feldman (by post)




                                        2

          Case 2:14-cv-00721-LA Filed 12/07/18 Page 2 of 2 Document 94
